Title: Abigail Adams to Elizabeth Smith Shaw, 17 September 1783
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw



Dear Sister


 post 17 Sept. 1783



It will not be in my power to get Beaf. Bisquit I can procure, I shall prepaire a dinner here and stop all our Boston Friends with me, in order to save you as much trouble as I can. Cannot you get mourning clothes made at the drs Dr. Cotton Tufts. Sister Cranch sent for 15 yds possibly she may spair some. You had better take what black Gauze you want for the family at the drs. I think it answers very well. I have procur’d you the Cloaths I mentiond. There was no cuffs, Nabby is making you a pair. Cousin Betsy will borrow a skarf for you in Boston that you need not be hurried to make your Cloak. I send Louissa to day because I shall not know how to convey all the family to morrow.
I do not wonder that the unhappy House looks desolate and mourns. Desolate indeed will it ever look to us. But the House not made with hands, is the mansion I trust where our dear parents are, and there may all their children meet them, is the prayer of your ever affectionate

AA

